—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 26, 1993, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was prejudiced by the trial court’s jury instructions is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245,
*394250), and, in any event, without merit. The jury charge, as given, adequately and properly instructed the jury on the elements of criminal possession of stolen property in the fifth degree (see, 2 CJI[NY] PL 165.40, at 1040A-1040E). Sullivan, J. P., Altman, Hart and Friedmann, JJ., concur.